ATTOWMEY           GENERAL
                         P



                     June   19,1970

Dr. George J. Beto                    Opinion No. M- 651
Director
Texas Department of Corrections       Re:   Whether the Texas Depart-
Huntsville, Texas 77340                     ment of Correction5 mas
                                            qualify for a license to
                                            operate a barber school
Dear Dr. Beto:                              under Article 73&a, V.P.C.
          You have requested the opinion of this office concerning
the above question. In connection with your request you have pro-
vided us with the following information:
         "The Texas Department of Corrections is in
    the final stages of planning for the establishment
    of a Barber School on the Clemens Unit, located in
    Brazoria County, Texas. This school has been au-
    thorized by the Criminal Justice Council and funded
    under the provisions of the Omnibus Crime Bill.
         "The Texas Department of Corrections, in order
    to comply with the above statute, has applied to the
    State Board of Barber Examiners for a permit to
    establish and operate a Barber School to train Inmates
    as a part of the rehabilitation program.
         "The Texas Department of Corrections has been
    advised that a permit will not be issued since the
    Texas Department of Corrections, a state agency, Is
    not Included In the following: (a)   Any firm, cor-
    poration, partnership or person desiring to conduct
    or operate a Barber School shall first obtain a
    permit from the State Board of Barber Examiners.
    . . .
         "The Texas Department of Corrections will ad-
    here to all provisions of the Law Governing the
    Practice of Barbering, and will submit to the State



                            -3120-
Dr. George J. Beto, page 2      (M-651)


     Board of Barber Examiners for prior approval all
     plans and specifications.
          "The Texas Department of Corrections respect-
     fully requests an opinion from the Attorney General
     regarding its application for a permit to establish
     a Barber School.
          Section g(a), Article 734a,   Vernon's Penal Code, pro-
vides, in part, as follows:
          "Any firm, corporation, partnership or person
     deslring to conduct or operate a barber school or
     college In this State shall first obtain a permit
     from the State Board of Barber Examiners after
     demonstrating that said school or college has
     first met the requirements of this Section. . . .'
          From the all-encompassing description of entities per-
mitted to operate barber schools contained in the foregoing Sec-
tion g(a), it is reasonable to conclude that the Legislature was
concerned with controlling the operation of such schools, rather
than limiting in any way the nature of the entity which owned
or managed the school. We would therefore appear to be required
to give a broad construction of the terms 'firm, corporation,
partnership or person" as used In the Texas Barber Law.
          In 81 C.J.S. 857, States, Section 1, we find the
following statement:

          "While viewed in Its aspect of a social unit
     or of a governmental organization, a state has been
     said to be a corporate body; strictly speaking, a
     state is not a corporation within the meaning of
     that term as used in various statutes. A State
     has s:ometlmesbeen referred to as a person, or has
     been held to be Included within the meaning of 'person';
     but it has also been held that the State is not a 'person'
     within the ordinary or legal definition of that word, and
     that the term 'person' usually does not Include the State.n
From the foregoing statement, and citations made In support thereof,
It can be seen that there is a division of authority as to whether
the State, or a subdivision thereof, may properly be considered a
"person" within the meaning of a statute. In view of the clear
functions of public service which are incumbent upon both the
Texas Board of Barber Examiners and the Texas Department of

                             -3121-
  .     .




Dr. George J. Beto, page 3            (M-651)


Corrections, we are extremely reluctant to adopt an interpre-
tation of this particular statute that would have the effect
of foreclosing a State agency from the performance of any aspect
of its duty. For this reason, and for purposes of Article 734(a)
only, It is the view of this office that the Texas Department of
Corrections is a 'person', and thus entitled to make application
for a permit to conduct a barber school upon the premises of the
Department of Corrections to receive a license and operate a
school upon complying with the statutory requirements.
                      SUMMARY
           The Texas Department of Corrections is authorized
      to make application for a permit to conduct a barber
      school under the provisions of Article 734(a), V.P.C.,
      and to receive a license and operate a school, upon
      complying with the statutoryflquirements.




                                            eneral of Texas
Prepared by Malcolm L. Quick
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Fielding Early
Rex White
S. J. Aronson
Austin Bray
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WRITE
First Assistant


                             -3122-